Title: To John Adams from George Washington, 4 January 1790
From: Washington, George
To: Adams, John


				
					Sir,
					United-States  January 4th 1790
				
				




Whenever there shall be a sufficient number of the two Houses of Congress assembled to proceed to business, I request to be informed of it. And also at what time and place it will be convenient for Congress that I should meet them, in order to make some oral communications at the commencement of their Session— I have the honor to be / Sir / your most humble Servant



				Signed)
					G. Washington
				
				
			